CERTIORARI. By the record it appeared that the defendants below had been duly summoned to appear on the 4th of April, 1871, and on that day the case was "continued until the 11th inst. at 2 o'clock, P. M. And now, to wit, this 11th day of April, A. D., 1871, the said John Millaway and William A. Cloud, the defendants, having failed to appear, and after hearing the allegations and proofs of the said William Wilds, the plaintiff, judgment is hereby given against the said defendants by default in favor of the said plaintiff, for the sum of twenty-nine dollars and twelve cents debt, and one dollar and fifty cents costs of suit; the return of the summons being first verified as required by law."
The exception was that it should appear by the record that the judgment was entered at 2 o'clock on the day on which it was entered, or at all events, that it was not entered *Page 284 
until after 2 o'clock on that day, for non constat that it was not entered before that hour on the day mentioned, in which case it would have been contrary to the adjournment and clearly erroneous.
By the Court.
The language of the record imports that it was rendered at 2 o'clock P. M., on that day, and the Court cannot presume that it was rendered prior to that hour on that day. We must, therefore, affirm the judgment.